Proceeding to review a determination of the New York City Transit Authority dismissing the petitioner from her position as railroad clerk transferred to this court for disposition (Civ. Prac. Act, § 1296). Determination modified by reducing the punishment imposed from dismissal to suspension for a period of six months commencing from the close of business on November 13, 1958. As so modified, determination confirmed, without costs. The Authority’s determination finding petitioner guilty of the charge herein is supported by substantial evidence. However, under all the circumstances the punishment imposed was excessive (Civ. Prac. Act, § 1296, subd. 5-a). Murphy, Ughetta and Kleinfeld, JJ., concur; Wenzel, Acting P. J., and Beldoek, J., dissent and vote to confirm without modification.